Citation Nr: 0948926	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  07-05 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a back disorder as 
secondary to right knee disability. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The Veteran served on active duty from July 1976 to May 1981.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a March 2006 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in San Juan, the Commonwealth of Puerto 
Rico, (hereinafter RO).  

The issue of service connection for a low back disorder on 
the merits is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  A December 1989 rating decision denied the Veteran's 
claim for a back condition as secondary to right knee 
disability; the Veteran was notified of this decision in 
January 1990 but did not file an appeal. 

2.  Evidence received since the December 1989 rating decision 
raises a reasonable possibility of substantiating the claim 
of service connection for a back disability as secondary to 
service connected right knee disability.    

CONCLUSIONS OF LAW

1.  The December 1989 rating decision is final.  38 U.S.C.A. 
§ 4005(c) (1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1989).  

2.  Evidence received to reopen the claim of entitlement to 
service connection for a back condition as secondary to right 
knee disability is new and material, and therefore, the claim 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  VA 
has issued regulations implementing the VCAA.  38 C.F.R. 
§ 3.102, 3.156(a), 3.159, 3.326 (2009).  Without deciding 
whether the notice and development requirements of VCAA have 
been satisfied in the present case, it is the Board's 
conclusion that this law does not preclude the Board from 
adjudicating the issue involving the Veteran's claim. This is 
so because the Board is taking action favorable to the 
Veteran in the decision below.  As such, this decision poses 
no risk of prejudice to the Veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. 
Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. 
Reg. 49,747 (1992).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Service connection is warranted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  Service connection 
may also be established for that portion of a disability 
resulting from aggravation of a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally 
disallowed claim when new and material evidence is presented 
or secured with respect to that claim.  Kightly v. Brown, 6 
Vet. App. 200 (1994).  Only evidence presented since the last 
final denial on any basis, either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented, will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.

A December 1989 rating decision about which the Veteran was 
notified in January 1990 denied the Veteran's claim for a 
back condition as secondary to right knee disability.  The 
Veteran did not appeal this decision; as such, it is final.  
38 U.S.C.A. § 4005(c) (1988); 38 C.F.R. §§ 3.104, 19.129, 
19.192 (1989).  

Notwithstanding any decision by the RO with respect to 
whether a claim is reopened, the Board must conduct an 
independent review of the evidence to determine whether new 
and material evidence has been received.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  After conducting 
this review, the Board concludes that new and material 
evidence has been received to reopen the claim for service 
connection for a back disorder.  This evidence consists of 
private and VA clinical medical opinions linking the 
Veteran's back disability to service connected right knee 
disability.  Specifically, VA outpatient treatment in January 
2002 includes the impression that the Veteran had 
"[m]yofascial back pain associated with impaired 
biomechanics caused by knee pain."  Further, a June 2007 
opinion from a private physician was that the Veteran's low 
back pain was aggravated by his right knee disability.  Such 
evidence was not of record when the claim was previously 
considered.  As such, when this evidence is considered in 
conjunction with all the evidence of record, the Board finds 
that the VA and private medical opinions linking the 
Veteran's back disability to service connected right knee 
disability raises a "reasonable possibility" of 
substantiating the claim for service connection for a back 
disorder.  38 C.F.R. §§ 3.310, 3.156.  Accordingly, the claim 
for service connection for a back disability is reopened.  


ORDER

The claim for service connection for a back disorder is 
reopened and to this extent, the appeal is granted.  


REMAND

As indicated above, there is evidence reflecting an increase 
in the Veteran's back pain is due to his service connected 
right knee disability.  At the same time, a November 2007 VA 
examination report reflects the examiner's opinion that 
current back disability is not related to the Veteran's 
service connected knee disability.  This examiner, however, 
does not appear to have addressed whether, (and the extent to 
which) the Veteran's back disability may be aggravated by his 
knee disability.  This should be accomplished on remand.  

Accordingly, the case is Remanded for the following:

1.  The Veteran should be scheduled for 
an orthopedic examination of his lumbar 
spine.  The claims folder should be made 
available to the examiner, who should 
indicate the record was reviewed in 
conjunction with the preparation of the 
examination report.  After appropriate 
examination and any indicated diagnostic 
tests are accomplished, for each 
disability of the lumbar spine diagnosed, 
the examiner should indicate its current 
level of severity, and offer an opinion 
as to whether it underwent an increase in 
severity due to or as the result of the 
Veteran's service connected right knee 
disability.  For each disability 
considered to have undergone an increase 
in severity due to the right knee, the 
examiner should indicate, to the extent 
possible, when the onset of aggravation 
occurred, and the baseline level of 
severity of the disability prior to the 
aggravation.  If no increase in severity 
of disability is considered to have been 
the result of the right knee impairment, 
that should be expressed.  In any case, a 
rationale for all opinions expressed 
should be provided.  If it is not 
possible to provide the opinions 
requested without resort to speculation, 
the reason that is so should be 
explained.  

2.  Thereafter, the RO should review the 
record and enter its determination.  If 
the decision remains adverse, the Veteran 
and his representative should be provided 
a supplemental statement of the case and 
given an opportunity to respond before 
the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


